UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 21, 2012 AllianceBernstein Holding l.p. (Exact name of registrant as specified in its charter) Delaware 001-09818 13-3434400 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer Identification Number) incorporation or organization) 1345 Avenue of the Americas, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-969-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors;Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. AllianceBernstein L.P. and AllianceBernstein Holding L.P. (together, “AllianceBernstein”) are filing this Form 8-K/A to clarify the intent of a provision in the Extended Employment Agreement that was filed on June 21, 2012.Specifically, AllianceBernstein clarifies that AllianceBernstein shall pay to Peter Kraus quarterly cash distributions on his unvested and vested restricted Holding Units starting on the Commencement Date of the Agreement. The updated Extended Employment Agreement is attached hereto as Exhibit 99.01 and the description set forth herein is qualified in its entirety by reference thereto. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Extended Employment Agreement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AllianceBernstein Holding l.p. Dated:June 26, 2012 By: /s/ Laurence E. Cranch Laurence E. Cranch General Counsel
